COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               §
 JUAN GILBERT,                                                 No. 08-11-00360-CR
                                               §
                          Appellant,                               Appeal from
                                               §
 v.                                                            372nd District Court
                                               §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                               §
                          Appellee.                              (TC # 1086605D)
                                               §


                                  MEMORANDUM OPINION

       Juan Gilbert appeals his conviction of failure to register as sex offender. For the reasons

that follow, we affirm.

                                       FACTUAL SUMMARY

       Appellant entered an open plea of guilty in 2008 and the trial court assessed his

punishment at imprisonment for ten years.       The court suspended the sentence and placed

Appellant on community supervision for ten years. The State subsequently filed a motion to

revoke, alleging multiple violations of the terms and conditions of community supervision. The

State agreed to recommend a six year term of imprisonment in exchange for a plea of true, but

Appellant rejected that offer and entered an open plea of true.       The trial court found the

allegations true and imposed the original sentence of ten years in TDCJ-ID.
                                     FRIVOLOUS APPEAL

       Appellant=s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of his right to examine the appellate record and file a pro se

brief. Appellant has filed a pro se brief.

       We have carefully reviewed the record, counsel’s brief, and the pro se brief, as well as

correspondence related to the pro se brief, and agree that the appeal is wholly frivolous and

without merit. Further, we find nothing in the record that might arguably support the appeal. A

discussion of the contentions advanced in the pro se brief would add nothing to the jurisprudence

of the state. The judgment is affirmed.



March 28, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)

                                              -2-